            Case 1:20-cv-01310-DAD-SAB Document 5 Filed 09/15/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   MARIA FLORES,                                         Case No. 1:20-cv-01310-DAD-SAB

12                   Plaintiff,                            ORDER REQUIRING DEFENDANT TO
                                                           FILE A RESPONSIVE PLEADING
13           v.
                                                           TWENTY-DAY DEADLINE
14   WALMART, INC.,

15                   Defendant.

16

17          On May 22, 2020, Maria Flores (“Plaintiff”) filed a complaint in the Superior Court of

18 California, County of Fresno. On September 14, 2020, Walmart, Inc. (“Defendant”) removed

19 the action to the Eastern District of California.
20          Defendant IS HEREBY ORDERED to file a responsive pleading within twenty (20) days

21 of the date of entry of this order.

22
     IT IS SO ORDERED.
23

24 Dated:      September 15, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                       1
